Citation Nr: 1527734	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-06 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than December 4, 2008, for the award of a 100 percent disability rating for cardiac disease.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an effective date prior to January 8, 2009.

Subsequently, in a January 2014 rating decision, the RO granted an effective date of December 4, 2008, because of a clear and unmistakable error which was made when the RO initially granted service connection in its December 2009 rating decision.


FINDING OF FACT

In April 2012, the Veteran asserted a freestanding claim seeking an earlier effective date for the award of a 100 percent disability rating for cardiac disease.


CONCLUSION OF LAW

The Veteran's freestanding claim for an effective date earlier than December 4, 2008, for the grant of a 100 percent disability rating for cardiac disease is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Regarding the matter of an earlier effective date on any basis other than a claim as one of clear and unmistakable error, as discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates.  The VCAA is therefore inapplicable and need not be considered with regard to the claim for an earlier effective date for the grant of a 100 percent disability rating for cardiac disease.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II. Analysis

Applicable law and regulations generally provide that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran contends that an earlier effective date should be assigned for his service-connected cardiac disease disability.  The Veteran states that he suffered from a heart attack prior to entering active duty service.  He asserts that the effective date for his claim should have been 43 years ago. 

The record shows that the Veteran originally filed a claim of service connection for cardiac disease on December 4, 2008.  The Veteran was afforded a VA examination in August 2009.  The examiner opined that the Veteran's cardiac disease at least as likely as not had its onset before service, with worsening while in service.  The RO granted the claim in a December 2009 rating decision, assigning an effective date of January 8, 2009.  The Veteran was provided with notice of this decision, and of his appellate rights, in a letter sent to him that same month.  He did not submit a notice of disagreement for that decision.  No additional evidence or correspondence was received from the Veteran until April 2012.

The Veteran submitted his claim for an earlier effective date in April 2012.  The RO denied the Veteran's claim in a November 2012 rating decision.  Subsequently, in a January 2014 rating decision, the RO granted an earlier effective date of December 4, 2008, the date of receipt of the original claim for compensation. 

While the RO noted clear and unmistakable error in its January 2014 rating decision, pursuant to the applicable regulations, it properly assigned an effective date of December 4, 2008.  See 38 C.F.R. § 3.400.  A review of the claims file shows no earlier claim is of record.   

Given the facts of this case, the Veteran's current claim seeking an effective date earlier than December 4, 2008 for a 100 percent disability rating for cardiac disease is an attempt to establish a freestanding claim.  In Rudd, the Court held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim . . .," the matter must be dismissed.  Id.  The only means of establishing an effective date earlier than December 4, 2008, in the instant case would be to establish clear and unmistakable error in the prior decision.  Here, clear and unmistakable error has not been alleged.
The Board acknowledges that the evidence of record reflects that the Veteran had a pre-existing heart condition upon entrance into service, was treated for chest pains while in service, received a pacemaker in December 2006, and was diagnosed with congestive heart failure in January 2008; however, the effective date of the claim for this issue is December 4, 2008.  This is the date the RO received the original claim for compensation. 

The Board is bound by the laws and regulations of VA. 38 U.S.C.A. § 7104 (West 2014).  To the extent that the Veteran has attempted to raise a freestanding earlier effective date claim and in light of Rudd, the Board finds that the Veteran's claim of entitlement to an effective date earlier than December 4, 2008, for the award of a 100 percent disability rating for cardiac disease must be dismissed.  


ORDER

Entitlement to an effective date earlier than December 4, 2008, for the award of a 100 percent disability rating for cardiac disease is dismissed.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


